ON PETITION TO REHEAR
CHATTIN, Justice.
Petitioner has filed an earnest petition to rehear “on the ground that the opinion reflects it was the Court’s opinion that the sections of the policy defining the word ‘automobile’ related only to the automobile of the policy owner, viz, a 1964 Buick LeSabre, and said definitions did not have effect of binding the Court to the terms of the contract when interpreting Section V ‘Use of Other Automobiles.’ ”
We gave our reasons for so holding. We further pointed out that if we were in error in our rationale to that effect and the policy was susceptible of two interpretations, then the policy was to be construed most favorably to the policy owner.
“A petition for rehearing should never be used merely for the purpose of rearguing the case on points already considered and determined, unless some new and decisive authority has been discovered which was overlooked by the court. The office of a petition to rehear is to call the attention of the court to matters overlooked, not to those things which the Counsel supposes were improperly decided after full consideration.” Railroad v. Fidelity & Guaranty Co., 125 Tenn. 658, 148 S.W. 671 (1911).
The petition is denied.
DYER, C. J., FONES, J., and LEECH, Special Justice, concur.
McCANLESS, J., not participating.